Federal Home Loan Bank of Topeka
 
Benefit Equalization Plan
 
(Restated effective December 31, 2008)
 
This Plan amends the Bank’s Benefit Equalization Plan, which was previously
amended and restated in its entirety effective March 23, 2006.  The Bank’s prior
Benefit Equalization Plan was effective January 1, 1987 (“1987 Plan”).  Any
employee that was a member of the 1987 Plan and that is or becomes a Member
under this Plan shall not be entitled to receive any benefits under the 1987
Plan, but shall be entitled to receive benefits solely under this Plan.  Any
employee that was a member of the 1987 Plan and is not, nor becomes, a Member of
this Plan shall only be entitled to receive benefits under the 1987 Plan and
shall only be entitled to benefits accrued through December 31, 1994 (i.e.,
based solely on years of employment and compensation paid prior to December 31,
1994).  Except as herein provided, the 1987 Plan was terminated and replaced
with this Plan effective March 23, 2006.  This is an unfunded Plan that is
primarily intended to provide deferred compensation for a select group of
management or highly compensated employees, and is intended to comply with all
applicable law, including IRC Section 409A.
 
Article 1. Definitions
 
When used in the Plan, the following terms shall have the following meanings:
 
1.01 “Account” means the account established and maintained hereunder to record
the contributions deemed to be made by the Member and the Bank, as well as the
increase in value attributable to the earnings thereon, all as described
hereafter.
 
1.02 “Actuary” means the independent consulting actuary retained by the Bank to
assist the Committee in its administration of the Plan.
 
1.03 “Adoption Date” means the date of the adoption of the Plan by the Board of
Directors.
 
1.04 “Bank” means the Federal Home Loan Bank of Topeka.
 
1.05 “Base Salary” means the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
relocation expenses, incentive payments, non-monetary awards, and automobile and
other allowances paid to a Member for employment services rendered (whether or
not such allowances are included in the Member’s gross income). Base Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Member pursuant to all qualified or nonqualified plans of the
Bank and shall be calculated to include amounts not otherwise included in the
Member’s gross income under IRC Sections 125, 132, 402(e)(3), 402(h), or 403(b)
pursuant to plans or arrangements established by the Bank; provided, however,
that all such amounts will be included in compensation only to the extent that
had there been no such plan, the amount would have been payable in cash to the
Member. Notwithstanding anything in this Plan to the contrary, “Base Salary”
shall not include any amount paid pursuant to a disability plan or pursuant to a
disability insurance policy.
 
1.06 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 6 of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.
 
1.07 “Board of Directors” means the Board of Directors of the Bank.
 
1.08 “Change of Control” has the meaning set forth in IRC Section 409A.
 
1.09 “Committee” means the Administrative Committee appointed by the Board of
Directors to administer the Plan.
 
 
 

--------------------------------------------------------------------------------

 
1.10 “Deferral Agreement” means the agreement under which a Member elects to
defer compensation under the Plan in accordance with the provisions of Section
4.04.
 
1.11 “Disability” or “Disabled” means the Member meets one of the following
requirements:
 
(a) The Member is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of twelve
(12) months.
 
(b) The Member is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement for a period of not less than three (3) months under an accident and
health plan covering employees of the Bank.
 
Member will be deemed Disabled under this Section 1.11 if determined to be
disabled by the Social Security Administration.  Furthermore, Member will be
deemed Disabled under this Section 1.11 if determined to be disabled in
accordance with a disability insurance program, provided that the definition
under such program complies with Subsection 1.11 (a) or (b), or IRC Section
409A, as applicable.
 
1.12 “Distribution Event” means the date the Member retires on or after the
Member attains Retirement Age, the Member’s death, Disability, other termination
of employment with the Bank, or Change of Control of the Bank.
 
1.13 “Effective Date” means January 1, 1995.
 
1.14 “Retirement Age” means age 62.
 
1.15 “Retirement Fund” means the Comprehensive Retirement Program of the
Financial Institutions Retirement Fund, a qualified and tax exempt defined
benefit pension plan and trust under Sections 401(a) and 501(a) of the IRC, as
adopted by the Bank.
 
1.16 “Incentive Compensation” means bonuses and other incentive compensation
payments payable to a Member under any incentive compensation plans adopted by
the Bank from time to time.
 
1.17 “IRC” means the Internal Revenue Code of 1986, and any applicable Treasury
Regulations promulgated thereunder, as amended from time to time, or any
successor thereto.
 
1.18 “IRC Limitations” means the cap on compensation taken into account by a
plan under IRC Section 401(a)(17), the limitations on 401(k) contributions
necessary to meet the average deferral percentage (“ADP”) test under IRC Section
5401(k)(3)(A)(ii), the limitations on employee and matching contributions
necessary to meet the average contribution percentage (“ACP”) test under IRC
Section 401(m), the dollar limitations on elective deferrals under IRC Section
402(g) and the overall limitations on contributions and benefits imposed on
qualified plans by IRC Section 415, as such provisions may be amended from time
to time, and any similar successor provisions of federal tax law.
 
1.19 “Member” means any person included in the membership of the Plan as
provided in Article 2.
 
1.20 “Plan” means the Federal Home Loan Bank of Topeka Benefit Equalization
Plan, as set forth herein and amended from time to time.
 
1.21 “Thrift Plan” means the Financial Institutions Thrift Plan, a qualified and
tax exempt defined contribution plan and trust under Sections 401(a) and 501(a)
of the IRC, as adopted by the Bank.
 
 
 

--------------------------------------------------------------------------------

 
Article 2. Membership
 
2.01 Members of the Plan.  Each of the following employees of the Bank is hereby
made a member of the Plan:  Sonia R. Betsworth, Patrick C. Doran, David S.
Fisher, Bradley P. Hodges, Andrew J. Jetter, Frank M. Tiernan, and Mark E.
Yardley.
 
2.02 Addition or Termination of Members.  The Board of Directors may add
additional employees as Members to the Plan and may, subject to Article 8,
terminate the participation in the Plan of any employee.
 
2.03 Events Upon Which Benefits Payable.  A benefit shall be payable under the
Plan to or on account of a Member only upon the occurrence of a Member’s
Distribution Event, except as provided in Section 4.10 or Article 8.  If the
Bank authorizes a Member to take a paid or an unpaid leave of absence from
employment, and such leave of absence does not constitute a termination of
employment in accordance with this Plan and IRC Section 409A, the Member shall
continue to be considered eligible for the benefits provided in Articles 3 and
4, in accordance with the provisions of those Articles.  In the event that
Member’s leave of absence from the Bank constitutes a termination of employment
in accordance with this Plan and IRC Section 409A, the Member’s Account balance
shall be distributed to the Member in accordance with this Plan.
 
2.04 Top Hat Plan Exemption.  This Plan is intended to be a “top hat plan,” with
a primary purpose to provide deferred compensation for a select group of
management or highly compensated employees.  No employee may be a Member of the
Plan unless the employee is an officer of the Bank having an annual compensation
greater than 50 percent of the amount in effect under IRC Section 415(b)(1)(A)
for any such plan year or is a highly compensated employee as defined in IRC
Section 414(q).
 
Article 3. Amount and Payment of Pension Benefits
 
3.01 Annual Pension Benefit Payable.  For Plan years prior to 2009, the amount,
if any, of the annual pension benefit payable to or on account of a Member
pursuant to the Plan shall equal the excess of (a) over (b), as determined by
the Committee, where:
 
(a) is the annual pension benefit (as calculated by the Retirement Fund on the
basis of the form of payment elected by the Member) that would otherwise be
payable to or on account of the Member by the Retirement Fund if its provisions
were administered
 
(i) without regard to the IRC Limitations,
 
(ii) with the inclusion in the definition of “Salary” for the year deferred of
any amount deferred by a Member under Section 4.01 and 4.02 of this Plan, and
 
(b) is the annual pension benefit (as calculated by the Retirement Fund on the
basis of the form of payment elected by the Member) that is payable to or on
account of the Member by the Retirement Fund.
 
For purposes of this Section 3.01 “annual pension benefit” includes any “Active
Service Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and
“Single Purchase Fixed Percentage Adjustment” which the Bank elected to provide
its employees under the Retirement Fund.
 
 
 

--------------------------------------------------------------------------------

 
For Plan years on or after January 1, 2009, the amount, if any, of the annual
pension benefit payable to or on account of a Member pursuant to the Plan shall
equal:
 
(a) the annual pension benefit (as calculated by the Retirement Fund on the
basis of the form of payment elected by the Member) that would otherwise be
payable to or on account of the Member by the Retirement Fund if its provisions
were administered:
 
(i) without regard to the IRC Limitations; and
 
(ii) with the inclusion in the definition of Base Salary for the year deferred
of any amount deferred by a Member under Section 4.01 and 4.02 of this Plan, and
 
(b) offset by the annual pension benefit (as calculated by the Retirement Fund
on the basis of the form of payment elected by the Member) that is payable to or
on account of the Member by the Retirement Fund, up to the applicable limitation
of IRC Section 402(g).
 
3.02 Regular Form of Payment.  Unless the Member elects an optional form of
payment under the Plan pursuant to Section 3.03 below, the annual pension
benefit, if any, payable to or on account of a Member under Section 3.01 above,
shall be converted by the actuary and shall be payable to or on account of the
Member in the “Regular Form” of payment, utilizing for that purpose the same
actuarial factors and assumptions then used by the Retirement Fund to determine
actuarial equivalence.  For purposes of the Plan, the “Regular Form” of payment
means a lump sum paid 90 days after the Member’s Distribution Event.
 
3.03 Optional Form of Payment.
 
(a) A Member may elect in writing to have the Regular Form of benefit, if any,
payable to or on account of a Member under Section 3.02 above, converted by the
actuary to any optional form of payment permitted under the Retirement
Fund.  The actuary shall utilize for the purpose of that conversion the same
actuarial factors and assumptions then used by the Retirement Fund to determine
actuarial equivalence.  An election to receive an optional form of benefit must
be made at least twelve (12) months before the originally scheduled Distribution
Event, and shall not commence sooner than a date that is at least five (5) years
after the originally scheduled Distribution Event.
 
(b) If a Member who had elected an optional form of payment under this Section
3.03 dies after the date the Member’s benefit payments under the Plan have
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan.  If a Member who had
elected an optional form of payment under this Section 3.03 dies before the date
the Member’s benefit payments under the Plan commence, the Member’s election of
an optional form of benefit shall be inoperative.
 
(c) An election of an optional form of payment under this Section 3.03 may be
made only on the form prescribed by the Committee and filed by the Member with
the Committee at least twelve (12) months before the originally scheduled
Distribution Event, and shall not commence sooner than a date that is at least
five (5) years after the originally scheduled Distribution Event.
 
 
 

--------------------------------------------------------------------------------

 
3.04 Death Benefit.  Upon the death of a Member who had not elected an optional
form of payment under Section 3.03 above, a death benefit shall be paid to the
Beneficiary in a lump sum equal to the excess, if any, of (a) over (b), where:
 
(a) is the sum of the benefit payments that would otherwise be payable to or on
account of the Member under this Plan; and and
 
(b) is the sum of the benefit payments, if any, which the Member had received
under the Plan.
 
3.05 Death Prior to Commencement of Payments.  If a Member to whom an annual
pension benefit is payable under the Plan dies before commencement of the
payment of the Member’s benefit, the death benefit payable under Section 3.04
shall be payable to the Beneficiary as if the payment of the Member’s benefit
had commenced on the first day of the month in which the Member’s death
occurred.
 
3.06 Automatic Distribution of Account Balances Less Than IRC Section 402(g)
Limitation.  Notwithstanding any other provision of this Plan, in the event that
a Member has experienced a Distribution Event described in Section 2.03 and has
not directed otherwise as part of a prior election, and if the Member’s Account
balance is less than the allowable limit under IRC Section 402(g) for that year,
the Member’s entire benefit shall automatically be paid in the form of a lump
sum payment, which shall commence 90 days after the Distribution Event.
Notwithstanding the preceding sentence, if it is administratively impracticable
to make the payment by the required payment date, and such impracticability is
unforeseeable, then such payment shall be made as soon as administratively
practicable.  The amount of the lump sum payment shall be the equivalent
actuarial value of the benefit otherwise due the Member using the same actuarial
factors and assumptions then used by the Retirement Fund to determine actuarial
equivalence.
 
3.07 Payment of Benefits.  All benefits under the Plan shall commence 90 days
after the Member’s Distribution Event.  Notwithstanding the preceding sentence,
if it is administratively impracticable to make the payment by the required
payment date, and such impracticability is unforeseeable, then such payment
shall be made as soon as administratively practicable.
 
Article 4. Amount and Payment of Thrift Benefits
 
4.01 Thrift Contributions.  During each calendar year after 1994 and before
January 1, 2009, if the Member’s 401(k) account contributions under the Thrift
Plan for such year have reached the maximum permitted by the IRC Limitations as
determined by the Committee, and if the Member has elected to reduce the
Member’s compensation for such calendar year in accordance with the provisions
of Section 4.04, then such Member shall be credited with an elective
contribution addition under this Plan equal to the reduction in the Member’s
compensation made in accordance with such election; provided, however, that the
sum of all such elective contribution additions for a Member with respect to any
single calendar year shall not be greater than the excess of (a) over (b), where
 
(a) is an amount equal to the maximum 401(k) account contribution permitted
under the Thrift Plan for the calendar year as determined under the Thrift Plan
if its provisions were administered without regard to the IRC Limitations and if
compensation as defined in the Thrift Plan included any deferrals made under
this Section 4.01 or Section 4.02; and
 
(b) is an amount equal to his/her regular account and 401(k) account
contributions, including contributions made from Incentive Compensation
otherwise payable during such year, actually made under the Thrift Plan for the
calendar year.
 
If the reduction in a Member’s compensation under such election is determined to
exceed the maximum allowable elective contribution additions for such year, the
excess and any related earnings credited under Section 4.06 shall be paid to
such Member within the first two and one half months of the succeeding calendar
year.
 
For each calendar year on or after January 1, 2009, each Member may make
Deferral Elections to defer a percentage of the Member’s annual Base Salary and
annual Incentive Contributions, regardless of IRC Limitations, in accordance
with Sections 4.04 and 4.05 below and subject to any maximum annual limit of
deferral that may be determined by the Board prior to the Members’ deferral
election period.  Each annual Base Salary deferral shall be offset by the
Member’s actual deferrals to the Thrift Plan for that calendar year, up to the
dollar limitation of IRC Section 402(g), including any applicable “catch-up
contributions”.  Matching contributions may be made in accordance with Section
4.05 below.
 
 
 

--------------------------------------------------------------------------------

 
4.02 Thrift Make Up Contributions.  During each calendar year after 1994 and
before 2009, if a portion of a Member’s regular account contribution or 401(k)
account contribution to the Thrift Plan for the preceding year is returned to a
Member after the end of such preceding year on account of the IRC Limitations,
and if the Member has elected in accordance with the provisions of Section 4.04
to reduce the Member’s compensation for the current year by an amount up to the
sum of such Thrift Plan contributions and related earnings returned to the
Member’s for the preceding year, then such Member shall be credited with a make
up contribution addition under this Plan equal to the reduction in the Member’s
compensation made in accordance with such election.
 
For each calendar year on or after January 1, 2009, deferrals in excess of the
IRC Section 402(g) compensation limitation shall not be offset under this Plan,
and shall remain credited as deferrals under this Plan, up to the maximum annual
Base Salary and Incentive Compensation limitation established by the Board.  Any
amounts credited in excess of the maximum annual Base Salary and Incentive
Compensation limitation shall be paid to the Member within 2 ½ months after the
later of:  the tax year in which the compensation was earned, or the Bank’s
fiscal year.  Such excess amounts shall not be credited as a deferral under this
Plan.
 
4.03 Incentive Compensation.  For Plan years prior to January 1, 2008, no Member
may defer any Incentive Compensation under the Plan.  Notwithstanding this
prohibition, Incentive Compensation paid or payable during a calendar year, and
contributions made to the Thrift Plan therefrom, will be included in the
calculations made under Section 4.01 for purposes of determining the maximum
percentage of income which can be deferred and for purposes of determining
actual contributions to a Member’s regular and 401(k) account.
 
For Plan years beginning on or after January 1, 2009, a Member may defer a
portion of the Member’s Incentive Compensation, up to a maximum amount set by
the Board, to the Plan; provided; the Member must make a deferral election
before December 31 of the calendar year preceding the calendar year in which the
Incentive Compensation is earned.  The Member shall elect the amount to be
deferred, which may be expressed as a dollar amount or as a percentage of the
Member’s total Incentive Compensation, as well as the time and form of payment
of the deferred amount.
 
4.04 Deferral Election.  A Member’s elections under Sections 4.01 and 4.02 shall
be made in accordance with the following provisions:
 
(a) The Committee shall provide each Member with a Deferral Agreement at least
30 days prior to the commencement of the calendar year in which compensation is
to be earned and paid.  Each Member shall execute and deliver the Deferral
Agreement to the Committee no later than the last business day preceding the
calendar year in which compensation is to be earned and paid.
 
Notwithstanding the above, a Member who becomes eligible to participate during
the calendar year may execute a Deferral Agreement with respect to the Member’s
elections under Section 4.01 and 4.02 within 30 days of the date the Member
becomes eligible to participate.  An individual who is a Member on the Adoption
Date may file a Deferral Agreement with the Committee within 30 days of the
Adoption Date and in such manner as the Committee may prescribe.  With respect
to Sections 4.01 and 4.02, the Deferral Agreement shall only apply to
compensation earned by the Member in the payroll periods beginning on or after
the later of the date such Agreement is submitted to the Committee or the
Adoption Date.
 
(b) The Deferral Agreement shall provide for separate elections with respect to
the elective contribution additions under Section 4.01 and make-up contribution
additions under Section 4.02.
 
(c) A Member’s elections on the Member’s Deferral Agreement of the rates which
authorizes deferrals under Sections 4.01 and 4.02 shall be irrevocable for the
calendar year for which the deferral is elected.  Notwithstanding the foregoing,
a Member may, in the event of an unforeseeable emergency which results in severe
financial hardship as defined by IRC Section 409A, request a suspension of the
Member’s salary deferrals under the Plan.  The request shall be made in a time
and manner determined by the Committee.  The suspension shall be effective with
respect to the portion of the calendar year remaining after the Committee’s
determination that the Member has incurred a severe financial hardship.  The
Committee shall apply standards, to the extent applicable, identical to those
described in Section 4.09 in making its determination.
 
 
 

--------------------------------------------------------------------------------

 
4.05 Matching Contributions.  Effective May 1, 2004, matching contributions may
be made to the Plan in accordance with the following provisions:
 
(a) Except as provided in Section 4.05(b),(c), and (d) below, for each elective
contribution addition credited to a Member under Section 4.01, such Member shall
also be credited with a matching contribution addition under this Plan equal to
the matching contribution, if any, that would be credited under the Thrift Plan
with respect to such amount if contributed to the Thrift Plan, determined as if
the provisions of the Thrift Plan were administered without regard to the IRC
Limitations and determined after taking into account the Member’s actual
contributions to and actual matching contributions under the Thrift Plan.  For
Plan Years before January 1, 2009, each make-up contribution addition credited
to the Member under Section 4.02, such Member shall also be credited with a
matching contribution addition under this Plan equal to the matching
contribution, if any, that was lost under the Thrift Plan with respect to the
contributions returned for the preceding calendar year.  For Plan years on or
after 2009, matching contributions for make-up contribution addition credits do
not apply unless otherwise set forth by the Board; matching contributions will
apply to all amounts not offset in accordance with the terms of this Plan.
 
(b) Each calendar year, Patrick C. Doran’s Account under the Plan shall be
credited with a matching contribution addition under this Plan equal to (i)
minus (ii) but not below zero,
 
(i) is a matching contribution amount equal to 100% of Patrick C. Doran’s
contributions to the Thrift Plan up to 5% of his Salary as defined under the
Thrift Plan; and
 
(ii) is the amount of matching contributions actually made to Patrick C. Doran’s
Thrift Plan account for such calendar year.
 
Further, Patrick C. Doran shall be entitled to receive matching contributions in
accordance with Section 4.05(a) of the Plan, except that the matching
contribution addition under the Plan shall be based upon a matching formula
equal to 100% of his contributions up to 5% of his compensation, unless Patrick
C. Doran is entitled to receive a greater matching contribution under the Thrift
Plan. In such event, the matching contribution addition, if any, shall be
credited to Patrick C. Doran’s Plan Account based upon the Thrift Plan matching
formula.
 
(c) Each calendar year, David S. Fisher’s Account under the Plan shall be
credited with a matching contribution addition under this Plan equal to (i)
minus (ii) but not below zero,
 
(i) is a matching contribution amount equal to 100% of David S. Fisher’s
contributions to the Thrift Plan up to 6% of his Salary as defined under the
Thrift Plan; and
 
(ii) is the amount of matching contributions actually made to David S. Fisher’s
Thrift Plan account for such calendar year.
 
Further, David S. Fisher shall be entitled to receive matching contributions in
accordance with Section 4.05(a) of the Plan, except that the matching
contribution addition under the Plan shall be based upon a matching formula
equal to 100% of his contributions up to 6% of his compensation, unless David S.
Fisher is entitled to receive a greater matching contribution under the Thrift
Plan.  In such event, the matching contribution addition, if any, shall be
credited to David S. Fisher’s Plan Account based upon the Thrift Plan matching
formula.
 
(d) No matching contribution will be paid on deferrals of Incentive Compensation
unless otherwise set forth and agreed to by the Board, or as otherwise allowable
under this Plan.
 
 
 

--------------------------------------------------------------------------------

 
4.06 Maintenance of Accounts.  The Committee shall maintain an Account on the
books and records of the Bank for each Member who is a Member by reason of
amounts credited under Section 4.01, 4.02 and 4.05.  The elective contribution
additions, make-up contribution additions and matching contribution additions of
a Member under Sections 4.01, 4.02 and 4.05 shall be credited to the Member’s
Account as soon as practical after the date that the compensation reduced under
Section 4.01 and/or 4.02 would otherwise have been paid to such Member.
 
A Member shall at all times be 100% vested in his/her Account.  In addition, the
Account of a Member shall be credited (or debited), from time to time as
designated by the Committee, with earnings (or losses) based upon the investment
in the investment vehicle(s) selected by the Committee.  The Committee has
designated the measure of investment performance under this Section to be the
greater of the Bank’s internal return on equity rate or the Federal Funds Rate
existing on the date of valuation.
 
4.07 Payment of Account.  The balance credited to a Member’s Account shall
generally be paid  in a lump sum, which shall commence 90 days after the
Member’s Distribution Event.  Notwithstanding the preceding sentence, if it is
administratively impracticable to make the payment by the required payment date,
and such impracticability is unforeseeable, then such payment shall be made as
soon as administratively practicable.
 
4.08 Optional Form of Payment.
 
(a) Notwithstanding Section 4.07 above, a Member may elect in writing to have
the Member’s Account paid under any optional form of payment permitted under the
Plan.
 
(b) If a Member who had elected an optional form of payment under this Section
4.08 dies after the date the Member’s benefit payments under the Plan have
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan.  If a Member who had
elected an optional form of payment under this Section 4.08 dies before the date
the Member’s benefit payments under the Plan commence, the Member’s election of
an optional form of benefit shall be inoperative.
 
(c) An election of an optional form of payment under this Section 4.08 may be
made only on the form prescribed by the Committee and filed by the Member with
the Committee at least twelve (12) months before the originally scheduled
Distribution Event, and shall not commence sooner than a date that is at least
five (5) years after the originally scheduled Distribution Event.
 
4.09 Automatic Distribution of Account Balances Less Than IRC Section 402(g)
Limitation.  Notwithstanding any other provision of this Plan, in the event that
a Member has experienced a Distribution Event described in Section 2.03 and has
not directed otherwise as part of a prior election, if the Member’s Account
balance is less than the allowable limit under IRC Section 402(g) for that year,
the Member’s entire benefit shall automatically be paid in the form of a lump
sum payment, which shall commence 90 days after the Distribution Event.
Notwithstanding the preceding sentence, if it is administratively impracticable
to make the payment by the required payment date, and such impracticability is
unforeseeable, then such payment shall be made as soon as administratively
practicable.
 
4.10 Death of Member.  If a Member dies prior to receiving the balance credited
to the Member’s Account under Section 4.07 or 4.08 above, the balance in the
Member’s Account shall be paid to the Member’s Beneficiary in a lump sum payment
which shall commence 90 days after the Member’s death. Notwithstanding the
preceding sentence, if it is administratively impracticable to make the payment
by the required payment date, and such impracticability is unforeseeable, then
such payment shall be made as soon as administratively practicable.
 
 
 

--------------------------------------------------------------------------------

 
4.11 Unforeseeable Emergency.  While employed by the Bank, a Member may, in the
event of an unforeseeable emergency, request a withdrawal from the Member’s
Account.  The request shall be made in a time and manner determined by the
Committee, shall be for an amount not greater than the lesser of (i) the amount
required to meet the financial hardship, or (ii) the amount of the Member’s
Account, and shall be subject to approval by the Committee.  For purposes of
this Section 4.11, an unforeseeable emergency means a severe financial hardship
resulting from a sudden or unexpected illness or accident of the Member or one
of the Member’s dependents, loss of property due to casualty or other similar
extraordinary and unforeseen circumstances arising as a result of events beyond
the Member’s control and which hardship the Member is unable to satisfy with
funds reasonably available from other sources.  The circumstances that will
constitute an unforeseeable emergency will depend upon the facts of each case as
determined by the Committee.  Notwithstanding the foregoing, a Member may not
receive a payout from the Plan to the extent that the unforeseeable emergency
would be inconsistent with IRC Section 409A.  If the Committee approves the
Member’s petition for payout because of an unforeseeable emergency, the Member’s
benefit distribution shall occur within thirty (30) days after the beginning of
the calendar quarter following the date of such approval (or at such later time
permitted under IRC Section 409A).
 
Article 5. Source and Method of Payments
 
5.01 Obligations are Unsecured General Claims.  All payments of benefits under
the Plan shall be paid from, and shall only be a general claim upon, the general
assets of the Bank, notwithstanding that the Bank, in its discretion, may
establish a bookkeeping reserve or a grantor trust (as such term is used in
Sections 671 through 677 of the IRC) to reflect or to aid it in meeting its
obligations under the Plan with respect to any Member or prospective Member or
Beneficiary.  No benefit whatever provided by the Plan shall be payable from the
assets of the Retirement Fund or the Thrift Plan.
 
5.02 Member has no Right to Specific Assets.  No Member shall have any right,
title or interest whatever in or to any investments which the Bank may make or
any specific assets which the Bank may reserve to aid it in meeting its
obligations under the Plan.  To the extent that any person acquires a right to
receive payments from the Bank under the Plan, such right shall be no greater
than the right of an unsecured general creditor of the Bank.
 
Article 6. Designation of Beneficiaries
 
6.01 Beneficiary Designation.  Each Member of the Plan may file with the
Committee a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the amount, if any, payable under the Plan upon the
Member’s death.  A Member may, from time to time, revoke or change the Member’s
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Committee.  The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Member’s death, and in no event shall it be effective as
of a date prior to such receipt.
 
6.02 No Designated Beneficiary.  If no such beneficiary designation is in effect
at the time of a Member’s death, or if no designated beneficiary survives the
Member, or if, in the opinion of the Committee, such designation conflicts with
applicable law, the Member’s estate shall be deemed to have been designated the
Member’s beneficiary and shall be paid the amount, if any, payable under the
Plan upon the Member’s death.  If the Committee is in doubt as to the right of
any person to receive such amount, the Committee may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Committee may pay such amount into any court of appropriate jurisdiction and
such payment shall be a complete discharge of the liability of the Plan and the
Bank therefore.
 
Article 7. Administration of the Plan
 
7.01 Benefit Equalization Plan Committee.  The Board of Directors has delegated
to the Benefits Equalization Plan Administrative Committee, subject to those
powers which the Board of Directors has reserved as described in Article 8
below, general authority over and responsibility for the administration and
interpretation of the Plan.  The Committee shall have full power and authority
to interpret and construe the Plan, to make all determinations considered
necessary or advisable for the administration of the Plan and any trust referred
to in Article 5 above, and the calculation of the amount of benefits payable
thereunder, and to review claims for benefits under the Plan.  The Committee’s
interpretations and constructions of the Plan and its decisions or actions
thereunder shall be binding and conclusive on all persons for all purposes.
 
 
 

--------------------------------------------------------------------------------

 
7.02 Engagement of Consultants.  If the Committee deems it advisable, it shall
arrange for the engagement of the actuary, and legal counsel and certified
public accountants (who may be counsel or accountants for the Bank), and other
consultants, and make use of agents and clerical or other personnel, for
purposes of the Plan.  The Committee may rely upon the written opinions of such
actuary, counsel, accountants and consultants, and upon any information supplied
by the Retirement Fund or Thrift Plan for purposes of Section 3.01 of the Plan,
and delegate to any agent or to any sub-committee or Committee member its
authority to perform any act hereunder, including without limitations those
matters involving the exercise of discretion; provided, however, that such
delegation shall be subject to revocation at any time at the discretion of the
Committee.  The Committee shall report to the Board of Directors, or to a
committee designated by the Board, at such intervals as shall be specified by
the Board or such designated committee, with regard to the matters for which it
is responsible under the Plan.
 
7.03 Composition of Committee.  The Committee shall consist of at least three
individuals, each of whom shall be appointed by, shall remain in office at the
will of, and may be removed, without or without cause, by the Board of
Directors.  Any Committee member may resign at any time.  No Committee member
shall be entitled to act on or decide any matters relating solely to such Member
or any of that Member’s rights or benefits under the Plan.  The Committee member
shall not receive any special compensation for serving in such capacity but
shall be reimbursed for any reasonable expenses incurred in connection
therewith.  No bond or other security need be required of the Committee or any
member thereof in any jurisdiction.
 
7.04 Organization of Committee.  The Committee shall elect or designate its own
Chairman, establish its own procedures and the time and place for its meetings
and provide for the keeping of minutes of all meetings.  Any action of the
Committee may be taken upon the affirmative vote of a majority of the members at
a meeting or, at the direction of its Chairman, without a meeting by mail or
telephone, provided that all the Committee members are informed in writing of
the vote.
 
7.05 Claims for Benefits.  All claims for benefits under the Plan shall be
submitted in writing to the Chairman of the Committee.  Written notice of the
decision on each such claim shall be furnished with reasonable promptness to the
Member or the Member’s Beneficiary (the “claimant”).  The claimant may request a
review by the Committee of any decision denying the claim in whole or in
part.  Such request shall be made in writing and filed with the Committee within
30 days of such denial, a request for review shall contain all additional
information which the claimant wishes the Committee to consider.  The Committee
may hold any hearing or conduct any independent investigation which it deems
desirable to render its decision, and the decision on review shall be made as
soon as feasible after the Committee’s receipt of the request for
review.  Written notice of the decision on review shall be furnished to the
claimant.  Any decisions on claims (where no review is requested) and decisions
on review (where review is requested) shall be subject to review by any court of
competent jurisdiction.  A claimant who successfully seeks judicial reversal or
modification of a Committee decision shall be reimbursed by the Bank for that
Claimant’s attorneys’ fees.
 
7.06 Expenses.  All expenses incurred by the Committee in its administration of
the Plan shall be paid by the Bank.
 
Article 8. Amendment and Termination
 
Although the Bank anticipates that it will continue the Plan for an indefinite
period of time, there is no guarantee that the Bank will not terminate the
Plan.  Accordingly, the Board of Directors reserves the right in its sole and
absolute discretion to  amend, suspend or terminate, in whole or in part, the
Plan, including but not limited to the termination of any Member’s participation
in the Plan, without the consent of the Committee, any Member, Beneficiary or
other person, except that no amendment, suspension or termination shall
retroactively impair or otherwise adversely affect the rights of any Member,
Beneficiary or other person to benefits under the Plan which have accrued prior
to the date of such action, as determined by the Committee in its sole
discretion.  The Committee may adopt any amendment or take any other action
which may be necessary or appropriate to facilitate the administration,
management and interpretation of the Plan or to conform the Plan thereto,
provided any such amendment or action does not have a material effect on the
then currently estimated cost to the Bank of maintaining the Plan.
 
 
 

--------------------------------------------------------------------------------

 
In the event the Plan is terminated, the termination shall occur in a manner
consistent with the requirements of IRC Section 409A, including but not limited
to allowing the Bank to terminate and liquidate the Plan:  (1) when the Bank has
declared bankruptcy, (2) when the Bank has participated in certain Change of
Control events, or (3) at the Bank's discretion, subject to certain restrictions
and limitations described in IRC Section 409A and the regulations promulgated
thereunder.
 
Article 9. General Provisions
 
9.01 Successors and Assigns.  The Plan shall be binding upon and inure to the
benefit of the Bank and its successors and assigns and the Members, and the
successors, assigns, designees and estates of the Members.  The Plan shall also
be binding upon and inure to the benefit of any successor bank or organization
succeeding to substantially all of the assets and business of the Bank, but
nothing in the Plan shall preclude the Bank from merging or consolidating into
or with, or transferring all or substantially all of its assets to, another bank
which assumes the Plan and all obligations of the Bank hereunder.  The Bank
agrees that it will make appropriate provision for the preservation of Members’
rights under the Plan in any agreement or plan which it may enter into to effect
any merger, consolidation, reorganization, or transfer of assets and assumption
of Plan obligations of the Bank, the term “Bank” shall refer to such other bank
and the Plan shall continue in full force and effect.
 
9.02 No Continued Right to Employment.  Neither the Plan nor any action taken
thereunder shall be construed as giving to a Member the right to be retained in
the employ of the Bank or as affecting the right of the Bank to dismiss any
Member from its employ.
 
9.03 Taxes.
 
(a) For each Plan Year in which an annual contribution amount credited to a
Member’s Account Balance becomes vested, to the extent applicable and/or
required under applicable law, the Bank shall withhold from that portion of the
Member’s Base Salary, bonus and/or commissions, in a manner determined by the
Bank, the Member’s share of FICA and other employment taxes on the applicable
annual contribution amounts.  The Bank may, in its sole discretion, make or
change any administrative elections necessary to maximize the tax benefit
available to the Bank or the Member.
 
(b) Distributions.  The Bank may withhold from any payments made to a Member
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Bank in connection with such payments, in amounts
and in a manner to be determined in the sole and absolute discretion of the
Bank.
 
(c) Income Inclusion Pursuant to IRC Section 409A.  In the event that any
portion of a Member’s Account balance is required to be included in income by
the Member prior to receipt of any distribution under this Plan because of a
violation of the requirements of IRC Section 409A, the Bank may withhold from
the Member all federal, state and local income, employment and other taxes
required to be withheld by the Bank in connection with such income inclusion, in
amounts and in a manner determined in the sole and absolute discretion of the
Bank.  If necessary, the Member’s annual contribution amount may be reduced to
pay any taxes and to pay income tax withholdings associated with IRC Section
409A.
 
9.04 No Disposition of Member’s Rights.  No right or interest of a Member under
the Plan may be assigned, sold, encumbered, transferred or otherwise disposed of
any attempted disposition of such right or interest shall be null and void.
 
9.05 Incompetency of Member or Beneficiary.  If the Committee shall find that
any person to whom any amount is or was payable under the Plan is unable to care
for that Member’s affairs because of illness or accident, or is a minor, or has
died, then any payment, or any part thereof, due to such person or that person’s
estate (unless a prior claim therefor has been made by a duly appointed legal
representative), may, if the Committee is so inclined, be paid to such person’s
spouse, child or other relative, an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment.  Any such
payment shall be in complete discharge of the liability of the Plan and the Bank
therefor.
 
 
 

--------------------------------------------------------------------------------

 
9.06 Communications to Committee.  All elections, designations, requests,
notices, instructions, and other communications from a Member, beneficiary or
other person to the Committee required or permitted under the Plan shall be in
such form as is prescribed from time to time by the Committee and shall be
mailed by first-class mail or delivered to such location as shall be specified
by the Committee and shall be deemed to have been given and delivered only upon
actual receipt thereof at such location.
 
9.07 Benefits Independent.  The benefits payable under the Plan shall be in
addition to all other benefits provided for employees of the Bank and shall not
be deemed salary or other compensation by the Bank for the purpose of computing
benefits to which s/he may be entitled under any other plan or arrangement of
the Bank.
 
9.08 No Personal Liability; Indemnification.  No Committee member shall be
personally liable by reason of any instrument executed by the Committee member
or on behalf of that Committee member, or action taken by the Committee member
in capacity as a Committee member, nor for any mistake of judgment made in good
faith.  The Bank shall indemnify and hold harmless each Committee member and
each employee, officer or director of the Bank, to whom any duty, power,
function or action in respect of the Plan may be delegated or assigned, or from
whom any information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.
 
9.09 Terminology.  As used in the Plan, the masculine gender shall be deemed to
refer to the feminine, and the singular person shall be deemed to refer to the
plural, wherever appropriate.
 
9.10 Captions.  The captions preceding the Sections of the Plan have been
inserted solely as a matter of convenience and shall not be any manner defined
by or limit the scope or intent of any provisions of the Plan.
 
9.11 Governing Law.  The Plan shall be construed according to the laws of the
State of Kansas in effect from time to time.
 